Mr. Justice Knauss
delivered the opinion of the court.
*125This action involves the title to a different tract of land, but presents specifications of error identical with those considered in cause No. 16539, Fastenau v. Engel, 125 Colo. 118, 240 P. (2d) 1173, this day decided, and controlling herein. In the instant case no cross complaint asking for a decree quieting title in defendant Corley was filed.
All matters in this action having been considered and determined in Fastenau v. Engel, supra, the judgment of the trial court is reversed and the cause remanded with directions to strike the separate and further defense set forth in paragraph III of the amended answer, and all of the supplemental answer, and proceed to trial of the cause on the issues presented by the amended complaint and amended answer.